DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 (Currently amended)
Claims 7-8 (Original)
Claims 9-10 (Previously Presented)
Claims 2-6 and 11-13 (Canceled)

Allowable Subject Matter
Claims 1 and 7-10 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “wherein the charging cable comprises: a first conductor and a second conductor configured to transfer a current; a safety ground line; and a signal line configured to transfer charging information relating to a charging process,
wherein the filter device comprises a core around which the first and second conductors and the safety ground line are wound, wherein the signal line is wound around the core,
wherein the first conductor and the second conductor are wound around the core in a same sense in a first direction of rotation, 
wherein the safety ground line and the signal line are wound around the core in a same sense in a second direction of rotation, and
wherein the first direction and the second direction of rotation are mutually opposite directions of rotation.”, in combination with all other elements recited in claim 1.
Claims 7-10 are also allowed as they further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 22, 2022